The automobile of defendant Joseph Troost, driven by his wife, the other defendant, in the night, in a snowstorm, on an icy paved country highway, slid off the pavement and turned over. Leaving the car without lights, its front end including a bumper over and obstructing the paved way to the extent of two or three feet, Mrs. Troost went to a farm house to summon aid. While she was gone, plaintiff's car, driven by him, collided with defendants' car. Plaintiff's car was broken and he was injured. His testimony is inconsistent, but that most favorable to him is to the effect that in the storm he could see nearly 30 feet ahead, and that, considering his speed, he could have stopped his car in less than that distance. He testified that he was watchful, that his lights were dimmed at the moment, and that he did not see defendants' car. He accounts for his failure to see it by saying there was snow on it. Defendants had judgment on directed verdict, and plaintiff brings error.
The holding of the trial court that plaintiff was guilty of contributory negligence as a matter of law must be approved.
The reasons which underlie the holding have been considered many times by this court, notably in Lett *Page 695 
v. Summerfield  Hecht, 239 Mich. 699, which case is decisive of this, and which so fully discusses the questions presented and so fully reviews the other cases, that further comment is, we think, not required.
Judgment affirmed.
FEAD, C.J., and NORTH, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred.